Appellate Case: 22-3087     Document: 010110722217         Date Filed: 08/09/2022       Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                               FOR THE TENTH CIRCUIT                            August 9, 2022
                           _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  CHARVELLE LAMONT ROBINSON,

        Petitioner - Appellant,

  v.                                                           No. 22-3087
                                                      (D.C. No. 5:22-CV-03031-SAC)
  HAZEL PETERSEN,                                                (D. Kan.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

        Charvelle Robinson, a Kansas state prisoner proceeding pro se,1 requests a

 certificate of appealability (“COA”) to appeal the dismissal of his 28 U.S.C. § 2254

 habeas petition. The district court’s ruling is not reasonably debatable, so we deny a COA

 and dismiss the appeal.

        Robinson’s state conviction became final on August 27, 2008. So by the time

 Robinson filed his petition on February 13, 2022, the one-year limitations period set out


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
         Since Robinson is a pro se litigant, we liberally construe his filings, Erickson v.
 Pardus, 551 U.S. 89, 94 (2007), without acting as his advocate, Hall v. Bellmon, 935 F.2d
 1106, 1110 (10th Cir. 1991).
Appellate Case: 22-3087     Document: 010110722217          Date Filed: 08/09/2022       Page: 2



 in the Antiterrorism and Effective Death Penalty Act (“AEDPA”) had long since expired.

 See 28 U.S.C. § 2244(d).

        Noting this, the district court ordered Robinson to show cause as to why his

 petition should not be dismissed as untimely. In response, Robinson argued that he was

 entitled to equitable tolling because of his mental-health issues. He also argued that his

 petition should not be deemed time-barred because he is actually innocent. Specifically,

 he contended that if the jurors had heard from two additional witnesses at trial, the

 outcome of his trial would have been different. He requested an evidentiary hearing on

 his actual-innocence argument.

        The district court concluded that neither equitable tolling nor Robinson’s claim of

 actual innocence extended the limitations period. With regard to equitable tolling, the

 district court noted that we have held that equitable tolling based on mental incapacity is

 not justified when “the party urging tolling has been able to pursue legal action during the

 period of his or her alleged incapacity.” Smith v. Saffle, 28 F. App’x 759, 760 (10th Cir.

 2001). Robinson filed motions for relief in state court in April 2015 and March 2018 and

 appealed both denials of those motions. So, the district court concluded that there was

 “more than 365 days between August 27, 2008, and February 13, 2022, in which

 [Robinson] was mentally capable of pursuing his federal habeas claims.” ROA at 87–88.

        As for Robinson’s actual-innocence argument, the district court noted that even if

 the two witnesses had testified at trial, the credibility and value of their testimony would

 have been undercut by conflicting evidence. Thus, the court was unconvinced that, after

 consideration of all the evidence, (including Robinson’s two witnesses) Robinson had

                                               2
Appellate Case: 22-3087       Document: 010110722217        Date Filed: 08/09/2022      Page: 3



 met his burden in showing that any reasonable juror would have reasonable doubt about

 his guilt. ROA at 89–90. The court therefore dismissed his petition as untimely and

 denied a COA.2

        To be entitled to a COA, Robinson must show “that jurists of reason would find it

 debatable whether the petition states a valid claim of the denial of a constitutional right

 and that jurists of reason would find it debatable whether the district court was correct in

 its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        Upon review of Robinson’s appellate brief and application for COA, the record,

 and the district court’s thorough and well-reasoned order, we conclude that Robinson is

 not entitled to a COA. No reasonable jurist would deem Robinson’s § 2254 petition as

 timely. And the record supports the district court’s conclusion that Robinson failed to

 demonstrate entitlement to equitable tolling and failed to present evidence warranting

 application of the actual-innocence exception. We therefore deny his request for a COA

 and dismiss this matter.


                                                Entered for the Court


                                                Gregory A. Phillips
                                                Circuit Judge




        2
            The district court granted Robinson’s motion to proceed in forma pauperis on
 appeal.
                                               3